Citation Nr: 0623673	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-05 645	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated at 30 percent disabling.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





REMAND

The veteran served on active duty from July 1965 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO.  In August 
1967, the veteran was granted service connection for anxiety 
reaction with a noncompensable rating.  In its June 2004 
decision, the RO concluded that the veteran's service-
connected psychiatric disability was best characterized as 
PTSD, and granted an increased evaluation to 30 percent. 

A remand is required in order to obtain the veteran's private 
medical records from John C. Lindgren, M.D., of the Goldsboro 
Psychiatric Clinic in Goldsboro, North Carolina, and from the 
veteran's currently unidentified private primary care 
physician in New York who has prescribed psychiatric 
medication for the veteran.

The Board notes that, when VA becomes aware of the existence 
of potentially relevant records before deciding a claim, VA 
will notify the claimant of the records and request that the 
claimant provide a release therefor.  If the claimant does 
not provide any release of the relevant records that VA is 
unable to obtain, VA will request that the claimant obtain 
the records and provide them to VA.  See 38 C.F.R. § 
3.159(e)(2) (2005).

In the present case, the veteran has put the Board on notice 
that records of on-going treatment for his PTSD are available 
from the Goldsboro Psychiatric Clinic, as well as potentially 
relevant treatment records from his primary care physician.  
The veteran submitted a July 2003 opinion letter from Dr. 
Lindgren concurrently with his August 2003 claim attached to 
a VA Form 21-4138 statement.  In that statement, he reported 
that all of his treatment for PTSD had been at the Goldsboro 
Psychiatric Clinic with Dr. Lindgren, and that he had 
attached the latest medical report.  He also indicated in his 
February 2005 substantive appeal that Dr. Lindgren had been 
treating him for 18 months.  The veteran has contended that 
significant evidentiary weight should be given to the opinion 
his treating psychiatrist, Dr. Lindgren.  Although the Board 
finds it very curious that the veteran resides in New York 
and is receiving on-going regular treatment from a physician 
who apparently has his practice in North Carolina, the 
records of the claimed long-term treatment need to be 
obtained in order to complete the record.  (Dr. Lindgren does 
not mention an on-going relationship with the veteran in his 
July 2003 report, but the veteran seems adamant about such a 
relationship.  The RO should therefore follow up on the 
veteran's assertion.)

In his May 2004 VA PTSD examination, the veteran reported to 
the examiner that he currently was taking Wellbutrin for his 
PTSD, which had been prescribed by his primary care physician 
outside of VA.  The treatment records from this physician 
also need to be obtained in order to complete the record.

The Board also notes that there are inconsistencies in the 
two psychiatric examinations in the record.  Therefore, the 
veteran should be afforded another VA PTSD examination after 
the development described above is completed.

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran 
another VCAA notice letter that complies 
with the requirements of the recent case 
of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
requested to identify, and provide 
authorization for obtaining the treatment 
records from his primary care physician 
who prescribes Wellbutrin for him.  He 
should also be specifically requested to 
provide an up-to-date authorization for 
obtaining the records of Dr. Lindgren 
from the Goldsboro Psychiatric Clinic.  
He should also be requested to identify, 
and if necessary, provide authorization 
to enable the RO to obtain any additional 
pertinent evidence not currently of 
record.



2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
schedule the veteran for a psychiatric 
examination.  Psychological testing 
should be conducted to address the claim 
with respect to PTSD symptoms and their 
existence.  The examiner should be asked 
to review the expanded record, examine 
the veteran, and provide a complete 
examination report that identifies, and 
addresses the level of severity of any 
PTSD symptoms.  A global assessment of 
functioning (GAF) score should be 
provided along with an explanation of the 
score's meaning.  The examiner should 
provide a detailed rationale for his/her 
opinions.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

